Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (Claims 1 – 10) in the reply filed on 29 August 2022 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
Claims 3, 9, and 10 – second camber line
must be shown and labeled or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0068] – “suction side 34” should be “pressure side 34” or “suction side 35” 
Appropriate correction is required.

Claim Objections
The following claims are objected to because of the following informalities:
Claim 3 – should “a base plane” in the second line be “the base plane” due to Claim 3’s dependence on Claim 1 and introduction of “a base plane” in Claim 1?
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 – it is unclear what structure “a main axis” is referring to (i.e. “a main axis” of what?)
Claim 8 cannot depend on itself.
Claim 10 recites the limitation "the first and second camber lines".  There is insufficient antecedent basis for this limitation in the claim.
Claims 4 – 7 and 9 depend on Claim 3.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (U.S. Patent Publication No. 2002/0182080(A1) hereinafter Lin).

Regarding Claim 1, Lin teaches a vane (figure 1: blades 40) for an impeller of an agitator (figure 1: boat propeller 10 is considered a reading on agitator as it agitates the water it works upon), comprising: a socket having a base plane configured to mount the vane to an impeller (figure 1: insert portion 402 reads on socket and it has a base plane); and a blade configured to mix a process fluid (figure 1: blades 40), the blade having a leading edge (figure 3: edge proximal to the “40” label is considered the leading edge), a trailing edge (figure 3: edge distal to the “40” label is considered the trailing edge), and a blade tip extending from the leading edge to the trailing edge at an end of the blade facing away from the socket (figure 3: blade 40’s blade tip), the blade having a pressure side and a suction side (figure 4: blade 40 has a pressure side and suction side similar to the instant case as the blade shape is very similar to the instant case), and the pressure side having a first concave region towards the leading edge, a second concave region toward the trailing edge and a convex region between the first and second concave regions (figures 3 & 4: blade 40 has these concave and convex regions similar to the instant case as the blade shape is very similar to the instant case).  

Regarding Claim 2, Lin teaches the vane (figure 1: blades 40) of claim 1, wherein the suction side has a convex region adjacent the leading edge and a convex region adjacent the trailing edge (figures 3 & 4: blade 40 has these concave and convex regions similar to the instant case as the blade shape is very similar to the instant case).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 – 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (U.S. Patent Publication No. 2002/0182080(A1) hereinafter Lin).

Regarding Claim 3, Lin teaches the vane (figure 1: blades 40) of claim 1, wherein the blade is connected to the socket in a base plane extending perpendicularly to a main axis (figure 1: insert portion 402’s base plane extends perpendicularly to a main axis of the blade), the blade having a first camber line adjacent the base plane and a second camber line adjacent a tip of the blade (see annotated image of figure 4 below: blade 40 has two camber lines), an angle between a mean direction of the first camber line and a mean direction of the second camber line being greater than zero degrees (figure 4: pitch Ɵ is a non-zero value). 
Lin is silent on an angle between a mean direction of the first camber line and a mean direction of the second camber line being at least 30 degrees.  
Absent any unexpected results, it would have been obvious to one skilled in the art before the effective filing date to modify the angle between a mean direction of the first camber line and a mean direction of the second camber line being at least 30 degrees in order to enhance the boat propeller’s impact on the boat’s cruising speed, thrust, and fuel efficiency (Lin [0004]), since it is well settled that it is an obvious matter of design choice to change the general shape or size of a known element in the absence of a disclosed non-obvious advantage associated with the change. Gardner vs. TEC Systems Inc., 725 F.2d 1338, 1349-50 (Fed. Cir. 1984); In re Kuhle, 526 F.2d 553, 555 (CCPA 1975); In re Dailey, 357 F.2d 669, 672 (CCPA 1966).

    PNG
    media_image1.png
    892
    1048
    media_image1.png
    Greyscale


Regarding Claim 4, Lin teaches the vane (figure 1: blades 40) of claim 3 wherein the blade has a height and a width, the height being the maximum distance of the blade tip from the socket and the width being the distance of the leading edge from the trailing edge (figure 3: blade 40 has a height and a width), the blade having a maximum width that is less than the height (it is obvious to one of ordinary skill in the art that boat propeller blades are longer than they are wide).  
Lin is silent on the blade having a maximum width that is at least 55 percent of the height.  
Absent any unexpected results, it would have been obvious to one skilled in the art before the effective filing date to modify the blade’s maximum width to be at least 55 percent of the height in order to generate the desired about of thrust for the boat, since it is well settled that it is an obvious matter of design choice to change the general shape or size of a known element in the absence of a disclosed non-obvious advantage associated with the change. Gardner vs. TEC Systems Inc., 725 F.2d 1338, 1349-50 (Fed. Cir. 1984); In re Kuhle, 526 F.2d 553, 555 (CCPA 1975); In re Dailey, 357 F.2d 669, 672 (CCPA 1966).

Regarding Claim 5, Lin teaches the vane (figure 1: blades 40) in accordance with claim 4.
Lin is silent on the maximum width is at least 70 percent of the height.  
Absent any unexpected results, it would have been obvious to one skilled in the art before the effective filing date to modify the blade’s maximum width to be at least 70 percent of the height in order to generate the desired about of thrust for the boat, since it is well settled that it is an obvious matter of design choice to change the general shape or size of a known element in the absence of a disclosed non-obvious advantage associated with the change. Gardner vs. TEC Systems Inc., 725 F.2d 1338, 1349-50 (Fed. Cir. 1984); In re Kuhle, 526 F.2d 553, 555 (CCPA 1975); In re Dailey, 357 F.2d 669, 672 (CCPA 1966).

Regarding Claim 6, Lin teaches the vane (figure 1: blades 40) in accordance with claim 4.
Lin is silent on the maximum width of the blade is in a region between 40 percent and 70 percent of the height of the blade.  
Absent any unexpected results, it would have been obvious to one skilled in the art before the effective filing date to modify the blade’s maximum width is in a region between 40 percent and 70 percent of the height in order to generate the desired about of thrust for the boat, since it is well settled that it is an obvious matter of design choice to change the general shape or size of a known element in the absence of a disclosed non-obvious advantage associated with the change. Gardner vs. TEC Systems Inc., 725 F.2d 1338, 1349-50 (Fed. Cir. 1984); In re Kuhle, 526 F.2d 553, 555 (CCPA 1975); In re Dailey, 357 F.2d 669, 672 (CCPA 1966).

Regarding Claim 9, Lin teaches the vane (figure 1: blades 40) in accordance with claim 3.
Lin is silent on the angle between the mean direction of the first camber line and the mean direction of the second camber line is approximately 40 degrees.  
Absent any unexpected results, it would have been obvious to one skilled in the art before the effective filing date to modify the angle between a mean direction of the first camber line and a mean direction of the second camber line being at least 40 degrees in order to enhance the boat propeller’s impact on the boat’s cruising speed, thrust, and fuel efficiency (Lin [0004]), since it is well settled that it is an obvious matter of design choice to change the general shape or size of a known element in the absence of a disclosed non-obvious advantage associated with the change. Gardner vs. TEC Systems Inc., 725 F.2d 1338, 1349-50 (Fed. Cir. 1984); In re Kuhle, 526 F.2d 553, 555 (CCPA 1975); In re Dailey, 357 F.2d 669, 672 (CCPA 1966).

Claims 7 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (U.S. Patent Publication No. 2002/0182080(A1) hereinafter Lin) in view of Martin (U.S. Patent No. 5,249,993 hereinafter Martin).

Regarding Claim 7, Lin teaches the vane (figure 1: blades 40) in accordance with claim 4.
Lin is silent on the leading edge extends from the socket to the blade tip with a main curvature that is larger than a main curvature with which the trailing edge extends from the socket to the blade tip.  
Martin teaches the leading edge extends from the socket to the blade tip with a main curvature that is larger than a main curvature with which the trailing edge extends from the socket to the blade tip (figure 1: leading edge 24’s curvature is significantly greater than that of trailing edge 26).  
Lin and Martin are analogous in the field of boat propellers. It would have been obvious to one skilled in the art before the effective filing date to modify the lateral shape (looking down the axis of rotation) of the propeller vane of Lin with the lateral shape of the propeller vane of Martin in order to design a weed resistant feature to the boat propeller.

Regarding Claim 8, Lin teaches the vane (figure 1: blades 40) in accordance with claim 8.
Lin is silent on the main curvature of the trailing edge has a radius that is at least 1.5 times a radius of the main curvature of the leading edge.  
Martin teaches the main curvature of the trailing edge has a radius that is greater than a radius of the main curvature of the leading edge (radius of curvature is understood to be the reciprocal of the curvature length & figure 1: leading edge 24’s curvature is significantly greater than that of trailing edge 26).  
It would have been obvious to one skilled in the art before the effective filing date to modify the lateral shape (looking down the axis of rotation) of the propeller vane of Lin with the lateral shape of the propeller vane of Martin in order to design a weed resistant feature to the boat propeller. Absent any unexpected results, It would have been obvious to one skilled in the art before the effective filing date to modify the main curvature of the trailing edge has a radius that is at least 1.5 times a radius of the main curvature of the leading edge in order to design a weed resistant feature to the boat propeller, since it is well settled that it is an obvious matter of design choice to change the general shape or size of a known element in the absence of a disclosed non-obvious advantage associated with the change. Gardner vs. TEC Systems Inc., 725 F.2d 1338, 1349-50 (Fed. Cir. 1984); In re Kuhle, 526 F.2d 553, 555 (CCPA 1975); In re Dailey, 357 F.2d 669, 672 (CCPA 1966).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (U.S. Patent Publication No. 2002/0182080(A1) hereinafter Lin) in view of Fisher Jr. et al. (U.S. Patent No. 5,954,474 hereinafter Fisher).

Regarding Claim 10, Lin teaches the vane (figure 1: blades 40) in accordance with claim 1, wherein there are first and second camber lines (see annotated image of figure 4 above: first and second camber lines).
Lin is silent on each of the first and second camber lines is curved.
Fisher teaches each of the first and second camber lines is curved (figures 7 & 8: the base portion and tip portion of blades 24 are clearly curved, therefore the camber lines are curved as well).
Lin and Fisher are analogous in the field of propeller technology. It would have been obvious to one skilled in the art before the effective filing date to modify the straight camber line shaped blades of Lin with the curved camber line shaped blades of Fisher in order to generate the desired thrust for the boat.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY Y HUAN/Examiner, Art Unit 1774                                                                                                                                                                                                        
/ANSHU BHATIA/Primary Examiner, Art Unit 1774